DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/25/20. The applicant’s amendment has not yet overcome the prior art rejections as set forth in the previous office action.  Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. Therefore, the present claims are now finally rejected over the same art as formulated hereinbelow and for the reasons of record: 

Election/Restrictions and Claim Disposition
Claims 9-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/election, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/10/20.
Claims 1-8 and 15-17 are under examination; of which claims 1-8 and 15 are original and claims 16-17 are new. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(at least) Claims 1 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al 9425485 in view of Bhat et al 2014/0120414.
As to claims 1 and 16:
Cheng et al disclose that it is known in the art to make or fabricate a solid-electrolyte interphase on a negative electrode/anode for a lithium-ion battery by charging/discharging the battery cell (COL 8, lines 25-48; CLAIMS 1-2, 7, 9-10, 12-13 and 17-21; COL 1, lines 10-11 & 23-25; COL 3, lines 5-8) comprising an anode comprising silicon (COL 4, lines 13-16; COL COL 8, lines 25-48; COL 6, lines 53-65; CLAIM 2), and organic-silicon based additives (COL 6, lines 53-65; CLAIM 2). Cheng et al disclose charging/discharging the lithium-ion battery (COL 8, lines 25-48).
Cheng et al teach a method of making the battery solid-electrolyte interphase as set forth supra. However, the preceding reference does not expressly disclose the specific organic additive being tris(trimethylsiloxy)ethylene. 
As to claims 1 and 15-17:
	In this respect, Bhat et al disclose that it is known in the art to make or produce and charge/discharge a lithium-ion battery (0003; 0014; 0133; 0191; 0198; CLAIM 1) wherein the electrolyte comprises an organic solvent, a lithium salt, and an organic additive containing silicon (0198) such as tris(trimethylsiloxy)ethylene (see FIGURES 34 & 36; 0049; 0051). Bhat et al disclose the invention relates to battery electrolytes to improve stability of batteries such as high voltage stability, thermal stability, electrochemical stability and chemical stability (0002); and the use of silicon-containing compounds to improve high temperature capacity and capacity retention over the control electrolyte in a high voltage cell (0213); and/or to improve the stability of the electrolyte; the quality of both the cathode and the anode; to scavenge decomposition products of other electrolyte components or dissolved electrode materials in the electrolyte  (0198). 
In view of the foregoing, it would have been obvious to a person possessing a level of ordinary skill prior to the effective filing date of the claimed invention to use the organic additive comprising the specific silicon-containing group of Bhat et al as the electrolyte additive of Cheng et al as Bhat et al teach that battery electrolytes containing the specifically disclosed silicon-Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).


Claims 1-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakshaug et al 2017/0170477 in view of Bhat et al 2014/0120414, and further in view of Cheng et al 9425485.
As to claim 1, 16:
Sakshaug et al disclose that it is known in the art to make or fabricate a lithium-ion battery (0290-0294; 0300) comprising an anode comprising silicon (0290-0294; 0307-0308; 0293).
As to claims 2-4:
Sakshaug et al disclose charging the lithium-ion battery to at least 4.2 V; to at least 4.5 V; to at least 5.0V (0293).
As to claims 5-8:
Sakshaug et al disclose cycle efficiencies of greater than 60 %, 70 %, 80 % and 90 %, greater than 95 %, greater than 98 % and greater than 99 % (0289); additionally, coulombic efficiencies greater than 90 %, 95 %, 99 %, and 99.99 % (0301). With respect to claims 5-8, the limitations “is charged and discharged at least 200 times and the solid-electrolyte interphase remains stable as demonstrated by a capacity retention by the battery of at least 60 %, or 70 %, or 80 %, or 90 % at cycle 200” is/are deemed to be an inherent characteristic of a lithium-ion battery comprising the specific silicon anode, cathode, electrolyte comprising the electrolyte solution comprising ethylene carbonate, an organic additive comprising silicon containing group and a lithium salt. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property of “capacity retention” is necessarily present in the prior art material. "Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 Composition, Product, and Apparatus Claims. 
- MPEP 2112.01 [R-3] Composition, Product, and  Apparatus Claims: 
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.). 
Note that the prior art device also anticipates the specific method/process of operating (i.e. charging/discharging). Further, when the prior art device, product or article is the same as a device described in the specification for carrying out the claimed method (in this case, functionality), it can be assumed the device will inherently perform the claimed process (functionality). In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02 Process Claims. 
	Sakshaug et al disclose a method of forming and charging/discharging a lithium-ion battery according to the foregoing aspects. However, the preceding reference does not expressly disclose the organic additive being tris(trimethylsiloxy)ethylene.
As to claims 1, 15-17:
	In this respect, Bhat et al disclose that it is known in the art to make or produce and charge/discharge a lithium-ion battery (0003; 0014; 0133; 0191; 0198; CLAIM 1) wherein the electrolyte comprises an organic solvent, a lithium salt, and an organic additive containing silicon (0198) such as tris(trimethylsiloxy)ethylene (see FIGURES 34 & 36; 0049; 0051). Bhat et al disclose the invention relates to battery electrolytes to improve stability of batteries such as high voltage stability, thermal stability, electrochemical stability and chemical stability (0002); and the use of silicon-containing compounds to improve high temperature capacity and capacity retention over the control electrolyte in a high voltage cell (0213); and/or to improve the stability of the electrolyte; the quality of both the cathode and the anode; to scavenge decomposition products of other electrolyte components or dissolved electrode materials in the electrolyte  (0198). 
In view of the foregoing, it would have been obvious to a person possessing a level of ordinary skill prior to the effective filing date of the claimed invention to use the organic additive Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
	Additionally, none of the preceding references expressly disclose the step of charging and discharging the lithium ion battery to form the solid-electrolyte interphase.
As to claim 1:
In this respect, Cheng et al disclose that it is known in the art to make or fabricate a solid-electrolyte interphase on a negative electrode/anode for a lithium-ion battery by charging/discharging the battery cell (COL 8, lines 25-48; CLAIMS 1-2, 7, 9-10, 12-13 and 17-21; COL 1, lines 10-11 & 23-25; COL 3, lines 5-8) comprising an anode comprising silicon (COL 4, lines 13-16; COL 1, lines 55-65). Cheng et al disclose charging/discharging the lithium-ion battery (COL 8, lines 25-48).
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to carry out the step of charging and discharging the lithium ion battery disclosed by Cheng et al to form the solid-electrolyte interphase on the anode of Sakshaug et al because Cheng et al teach that the specifically disclosed charging/discharging step is effectively employed in the formation of the solid-electrolyte interphase on the anode and assists in providing electrolyte systems for lithium ion batteries exhibiting a number of desirable characteristics when implemented within batteries such as reduction, suppression, and/or inhibition of undesirable gas generation over several cycles of charging and discharging, and in some cases during operation at high temperature and/or high temperature storage. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 
Response to Arguments
Applicant's arguments filed 11/25/20 have been fully considered but they are not persuasive. 
With respect to the 103 rejection based upon Cheng in view of Bhat and applicant’s arguments that “the Cheng reference is disqualified as prior art that can be cited against this application according to the Inventor-Originated Disclosure Exception codified in 35 USC 102(b)(1)(A)” and “The Inventor-Originated Disclosure Exception in 35 USC 102(b)(1)(A) provides that a disclosure which would otherwise qualify as prior art under AIA  35 USC 102(a)(1)…”, it is to be noted that applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
Moreover, in discussing the applicability of the Cheng reference (i.e., excepted as prior art or disqualified as prior art), applicant addressed the realm and/or statute of AIA  35 USC 102(a)(1) but totally ignored that the Cheng reference is also applicable under 35 U.S.C. 102(a)(2). That is, applicant’s discussion is wholly silent about 35 U.S.C. 102(a)(2) which is applicable to the present prior art. Hence, the written record is wholly silent about the applicability of the Cheng reference under Section 102(a)(2). Thus, it is noted that based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 
With respect to the 103 rejection based upon Sakshaug in view of Bhat, applicant has made the allegations that “Sakshaug discloses a lithium ion battery that includes, in part, a silicon anode” whereas “Bhat, on the other hand, discloses batteries that include lithium and/or graphite anodes, and states that tris(trimethylsiloxy)ethylene may be present in the electrolyte thereof”, and that “it would not have been obvious to combine Sakshaug and Bhat to achieve the lithium ion battery” and “there was no reasonable expectation of success in the combination of Sakshaug and Bhat to reject claim 1 due to the different anode active materials…”. In reply, the examiner strenuously but respectfully disagrees with applicant’s unsubstantiated allegations because Sakshaug and Bhat are both in the same field of endeavor as they are both directed to lithium-ion batteries and address the same problem of providing suitable and compatible electrochemically-electrolytically active materials/substances for generating electrochemical energy and/or obtaining a working/functional lithium ion battery. Further, in response to applicant's argument that Sakshaug and Bhat are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this instance, as mentioned supra, Sakshaug and Bhat face and address the same problem of providing compatible electrochemically-electrolytically active materials/substances for lithium-ion batteries regardless of the electrode active material. Yet further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to applicant's arguments that "silicon anodes interact with the electrolyte differently than lithium and graphite anodes” and “Neither Bhat nor Sakshaug indicate that tris(trimethylsiloxy)ethylene could have desirable SEI layer-forming results when introduced in an electrolyte of a battery that has a silicon anode”, the examiner asserts that it is not enough that applicant's representative personally believes that, based upon the cited prior art, “it would factual evidence that is required to rebut a prima facie case of inherent anticipation or obviousness (See MPEP 716.01 and 2145: Consideration of Applicant's Rebuttal Arguments). Put differently, a statement or argument by the attorney is not factual evidence. (See MPEP 716.01 and 2145 Consideration of Applicant's Rebuttal Arguments). In short, applicant's position on that point rests entirely upon unsupported attorney argument. In re Geisler, 116 F.3d at 1471 (argument of counsel cannot take the place of evidence). Succinctly stated, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). That is, applicant has not yet come forward with objective, technical or sound evidence to demonstrate that the use of Bhat’s electrolyte additive/component (i.e., tris(trimethylsiloxy)-ethylene and used in Bhat’s lithium-ion battery) would cause detrimental, deleterious and/or catastrophic effects to/in the lithium-ion battery of Sakshaug. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the particular volumetric expansion issues associated with silicon anodes”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, applicant’s argument are not commensurate in scope with the claimed subject matter. If applicant desires to have all those limitations considered for . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727